 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:17-cr-00234-DAD-BAM
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    BRYAN ASH.,
15                     Defendant.
16

17         The above named defendant having been sentenced on June 21, 2021 to TIME SERVED,

18         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
19   judgment and commitment order will follow.
20
     IT IS SO ORDERED.
21

22      Dated:    June 21, 2021
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                  1
